DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 

Status of the Claims
Claims 1-5 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Recker (US 20170223807) in view of Combe (US 20180266163), in view of Chien (US 20140104067), in view of Wesby (US 20050222933).
Regarding claim 1, Recker disclosed a cloud connected lighting system, comprising
integrating a communication module in a line powered device, 
the line powered device is part of an existing infrastructure of a facility; 
wherein integrating the communication module in the line powered device includes adding the communication module to the line powered device while the line powered device is part of the existing infrastructure of the facility.
electrical circuits within a residential or commercial building and implement building management unit functionality on the circuit or circuits it is connected to. The lighting circuit control unit may attach electrically to the circuit at any point or communicate through an RF or IR communication interface. It may come in any form that allows it to use those communication interfaces. For example, it can be an RF transceiver with keypad, a hard wired box etc. retrofit into the wall switch, connected elsewhere in the circuit or as a standalone unit. The unit can control all wireless light bulbs it can communicate with or through a network of wireless light bulbs for energy control and conservation, emergency functions, for safety and security, for convenience and any other functionality as desired by a user based on an input from a sensor, time of day clock, human input, etc. {The lighting circuit control unit thus a line powered device, an RF transceiver thus a communication module, retrofit into thus integrating}
Recker did not disclose wherein: the line powered device that has a sensing module that includes at least one of a smoke sensor and a fire sensor;
Combe teaches an automatic smoke evacuation method and system wherein [0022] The carbon monoxide sensor, activation switch, fan, and alarm may be integrated into a single housing or they may be separate devices coupled to one another or in communication with one another. In one exemplary embodiment shown in FIG. 2, the smoke/carbon monoxide sensor 12' may be integrated with a wall-mounted toggle switch that is used to turn on/off an existing ventilation fan in a bathroom. Upon detection of smoke/carbon monoxide, the sensor 14 causes the power switch 17 to turn on the ventilation fan 18, which draws the smoke/carbon monoxide in and evacuates it via existing ductwork 19. In this embodiment, the only alteration needed to an existing ventilation fan setup is replacing the wall-mounted manual switch that controls the 
Recker and Combe are considered to be analogous art because they pertain to integrating additional modules in a wall switch. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate integrating a communication module into a wall switch that includes a smoke sensor for Recker’s system when the need arises. 
Recker did not disclose sensing, by the sensing module, data associated with the facility; and 
sending, by the communication module, the sensed data to a gateway computing device located at the facility.
The smoke/carbon monoxide activated switch 12 may also include a wireless or wired modem/router/transceiver (using WiFi, cellular, Bluetooth, Zigbee or another wireless technology) 16 that may send data to a central monitor 24 via the Internet and/or telecommunication network 26 that may then relay the information to fire rescue and emergency response authorities.  The notification to the central monitor 24 and mobile devices 28 may include the location, e.g., basement, upstairs bedroom, garage, etc., where the smoke or carbon monoxide was detected.  These notifications provide an added layer of safety alerts to users that may or may not be currently on-site at the time of the emergency.
That is Combe teaches utilizing the Internet and/or telecommunication network to send sensed data, in which it is well known in the art to that Internet and/or telecommunication network often use gateway as an intermedia device to relay data.
Second, Chien teaches a sensor network wherein    [0025] Further a smoke sensor 10 (not shown in the Figure) is added in the universal bulb adapter 120.  If the ambient gas contains unusual ingredients, the smoke sensor 10 may issue warning through Bluetooth communications or other types of wireless communication module 124 to notice gateway within the building then via internet directly report to the Fire units or personnel within the building, further enable the LED warning with the flashing, or augment a buzzer warning beep.  Through the above combination, the invented smoke sensors without additional power connector, any lamp or fluorescent light fittings, may be installed with the replacement of existing lamps or tubes.
The combined system of Recker with Combe and Chien are considered to be analogous art because they pertain to a sensor network. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate sensing, by the sensing module, data associated with the facility; and sending, by the 
Recker did not disclose sending, by the gateway computing device, the sensed data to an additional computing device located remotely from the facility for use in running multiple management apps for the facility.
Wesby teaches a system for remote asset management wherein    [0037] It is a further object of the present invention to provide an improved remote asset management system, which comprises a remote server which is designed to receive and process incoming data messages from one or more fixed or mobile communications devices wherein said messages relate to specific remote asset management applications or personal security applications such that the said server is programmed to communicate specific application data. {a remote server which is designed to receive and process incoming data messages from one or more fixed or mobile communications devices thus sending … the sensed data to an additional computing device located remotely from the facility for use}
[0049] It is a further object of the present invention to provide an improved remote asset management system for facilities management, which comprises the means for remotely monitoring and controlling the functionality of an air conditioning system.
   [0050] It is a further object of the present invention to provide an improved remote asset management system for facilities management, which comprises the means for remotely controlling the power to a mains powered device such that data messages received by the wireless module may cause the mains power to the said device be switched on or off.
controlling doors and barriers which allow access to the said facilities.   
[0052] It is a further object of the present invention to provide an improved remote asset management system for facilities management, which comprises the means for remotely monitoring the status and or changes in the positions of doors and windows and communicating said changes to a remotely located server either independently or in response to status monitoring requests.
{thus [0049-0050] teaches multiple management apps for the facility}
Recker and Wesby are considered to be analogous art because they pertain to a sensor network. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate sending, by the gateway computing device, the sensed data to an additional computing device located remotely from the facility for use in running multiple management apps for the facility for the combined system so that variety utilities can be controlled automatically. 
Regarding claim 2, the claim is interpreted and rejected as claim 1. {i.e. retrofit into the wall switch}
a signal receiver and transmitter}
Regarding claim 4, the claim is interpreted and rejected as claim 1.
Regarding claim 5, the claim is interpreted and rejected as claim 1. {see [[0022] of Combe}


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, including newly cited reference Wesby (US 20050222933).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/Primary Examiner, Art Unit 2685